1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DANA SMITHEE, et al.,                           )   Case No.: 1:19-cv-0004 - LJO - JLT
                                                     )
12                  Plaintiffs,                      )   ORDER ADOPTING IN FULL THE FINDINGS
                                                     )   AND RECOMMENDATIONS GRANTING
13          v.                                       )   DEFENDANTS’ MOTIONS TO DISMISS
                                                     )   (Docs. 29, 32, and 41)
14   CALIFORNIA CORRECTIONAL                         )
     INSTITUTION, et al.,                            )   ORDER DEEMING THE THIRD AMENDED
15                                                   )   COMPLAINT FILED AUGUST 29, 2019 AS THE
                    Defendants.                      )   OPERATIVE PLEADING
16                                                   )   (Doc. 45)

17          Plaintiffs allege decedent Cyrus Ayers was not provided proper medical care during his

18   incarceration at the California Correctional Institution in Tehachapi, which resulted in his death. (See
19   generally Doc. 26) Defendants Litt-Stoner, Seymour, Nesson and Celosse filed motions to dismiss the
20   second amended complaint. (Docs. 29, 32) On August 15, 2019, the assigned magistrate judge
21   determined Plaintiffs failed to allege facts sufficient to support their claims and recommended the
22   second amended complaint be dismissed with leave to amend. (Doc. 41)
23          Plaintiffs were given fourteen days to file any objections to the recommendation that the
24   complaint be dismissed with leave to amend. (Doc. 41 at 14) In addition, Plaintiff were “advised that
25   failure to file objections within the specified time may waive the right to appeal the District Court’s
26   order.” (Id., citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d
27   834, 834 (9th Cir. 2014)). To date, no objections have been filed. However, on August 29, 2019,
28   Plaintiffs filed a Third Amended Complaint. (Doc. 45)
                                                          1
1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

2    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this Court conducted a de novo review of the case.

3    Having carefully reviewed the file, the Court finds the Findings and Recommendations are supported

4    by the record and proper analysis.

5           Accordingly, IT IS HEREBY ORDERED:

6           1.      The Findings and Recommendations dated August 15, 2019 (Doc. 41) are ADOPTED

7                   IN FULL;

8           2.      Plaintiffs’ Second Amended Complaint is DISMISSED; and

9           3.      The Third Amended Complaint filed on August 29, 2019 (Doc. 45) is deemed the

10                  operative pleading in the action.

11
12   IT IS SO ORDERED.

13      Dated:     September 6, 2019                        /s/ Lawrence J. O’Neill _____
14                                                UNITED STATES CHIEF DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
